FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

LEO ORN,                                         No. 05-16181
               Plaintiff-Appellant,                 D.C. No.
               v.                                CV-F-04-05761-
MICHAEL J. ASTRUE,*                                   DLB
Commissioner of Social Security,                Eastern District of
              Defendant-Appellee.               California, Fresno

                                                    ORDER

                       Filed January 9, 2008

       Before: Mary M. Schroeder, Stephen S. Trott and
             William A. Fletcher, Circuit Judges.


                              ORDER

   On July 16, 2007, we issued an opinion reversing the Com-
missioner of Social Security’s decision to deny Leo Orn
social security disability benefits and remanded to the district
court with instructions to remand to the Commissioner for
calculation of benefits. Orn v. Astrue, 495 F.3d 625, 640 (9th
Cir. 2007). Orn filed a timely application in this court under
the Equal Access to Justice Act (“EAJA” or “the Act”) for
attorney’s fees and costs incurred in pursuing his appeal. The
Commissioner opposed Orn’s application, contending that
this court does not have authority under the Act to award
attorney’s fees and costs. We disagree with the Commis-
sioner.

  *Michael J. Astrue is substituted for his predecessor Jo Anne Barnhart
as Commissioner of the Social Security Administration. Fed. R. App. P.
43(c)(2).

                                  199
200                       ORN v. ASTRUE
  EAJA provides, in relevant part:

      Except as otherwise specifically provided by statute,
      a court shall award to a prevailing party other than
      the United States fees and other expenses, in addi-
      tion to any costs awarded pursuant to subsection (a),
      incurred by that party in any civil action (other than
      in cases sounding in tort), including proceedings for
      judicial review of agency action, brought by or
      against the United States in any court having juris-
      diction of that action, unless the court finds that the
      position of the United States was substantially justi-
      fied or that special circumstances make an award
      unjust.

28 U.S.C. § 2412(d)(1)(A) (emphasis added). In addition, the
Act provides that “a court may award reasonable fees and
expenses of attorneys, in addition to . . . costs . . . , to the pre-
vailing party in any civil action brought by or against . . . any
agency or any official of the United States . . . in any court
having jurisdiction of such action.” § 2412(b); see also
§ 2412(a)(1) (costs). The Act does not define “court” beyond
stating that the term “includes the United States Court of Fed-
eral Claims and the United States Court of Appeals for Veter-
ans Claims.” § 2412(d)(2)(F).

   The Commissioner contends that the proper court in which
to file an EAJA application is the district court, regardless of
whether the attorney’s fees and costs were incurred in the dis-
trict court or on appeal. In support of his contention, the Com-
missioner quotes a statement by the Supreme Court in Pierce
v. Underwood, 487 U.S. 552, 559 (1988), that “the determina-
tion [of eligibility for EAJA fees] is for the district court to
make.” See also Corbin v. Apfel, 149 F.3d 1051, 1051-52 (9th
Cir. 1998); Williams v. Bowen, 966 F.2d 1259, 1260-61 (9th
Cir. 1991); Pirus v. Bowen, 869 F.2d 536, 539 (9th Cir.
1989); Kali v. Bowen, 854 F.2d 329, 330 (9th Cir. 1988).
However, in the cases cited by the Commissioner, including
                        ORN v. ASTRUE                       201
Underwood, the prevailing party moved in the district court
for an award of fees. Thus it is natural (but not particularly
significant) to state in such cases, as the Court did in Under-
wood, that the district court should determine the award. The
Commissioner has cited no case in which a court has held, or
even stated, that district courts have exclusive authority to
award fees and costs under EAJA.

   In a number of cases, courts of appeals have entertained
applications for attorney’s fees and costs, including applica-
tions under EAJA. See Hanrahan v. Hampton, 446 U.S. 754,
755-56 (1980) (per curiam) (considering whether an appellate
court was authorized under 42 U.S.C. § 1988 to award attor-
ney’s fees attributable to an appeal, and confining its analysis
to whether the respondents qualified as prevailing parties
under the terms of the statute); Hutto v. Finney, 437 U.S. 678,
693 (1978) (considering whether an appellate court was
authorized under § 1988 to order that petitioners pay an addi-
tional sum to the prevailing parties’ counsel for services ren-
dered on the appeal, and confining its analysis to whether the
Arkansas Department of Corrections could be required to pay
that sum under the Eleventh Amendment); Thangaraja v.
Gonzales, 428 F.3d 870, 874-76 (9th Cir. 2005) (considering
an EAJA motion for attorney’s fees and determining on the
merits and in the first instance whether the government’s
position was substantially justified); Cummings v. Connell,
402 F.3d 936, 947-48 (9th Cir. 2005) (as amended) (holding
that a request for appellate attorney’s fees under § 1988 must
be filed in the court of appeals, and reversing a district court
award of appellate fees because the fee motion was filed in
the district court); Pottgieser v. Kizer, 906 F.2d 1319, 1324
(9th Cir. 1990) (holding that the government’s litigation posi-
tion was substantially justified and declining “to award
[EAJA] fees for this appeal”); Se. Legal Def. Group v. Adams,
657 F.2d 1118, 1126 (9th Cir. 1981) (considering whether
plaintiffs were entitled under § 1988 to costs and attorney’s
fees expended in making the appeal); Perkins v. Standard Oil
Co., 474 F.2d 549, 551 n.2 (9th Cir. 1973), vacated on other
202                      ORN v. ASTRUE
grounds, 399 U.S. 222 (1970) (per curiam) (noting that previ-
ously in the litigation the Ninth Circuit Court of Appeals had
awarded fees under the Clayton Act for earlier appeals, and
that those fees were not at issue in the appeal at hand); id. at
555 (awarding Perkins $1500 “for the services of his attor-
neys on this appeal”); cf. Yaron v. Twp. of Northampton, 963
F.2d 33, 34 (3d Cir. 1992) (“Controlling precedent holds this
Court can decide appellate attorney’s fees applications under
section 1988.”); McCarthy v. Bowen, 824 F.2d 182, 183 (2d
Cir. 1987) (per curiam) (holding that “[a]n application for
appellate fees under EAJA should . . . always be presented to
the court of appeals”).

   The most obvious reading of EAJA is that a court of
appeals may make an award of attorney’s fees and costs.
EAJA provides that “a court” shall award fees and expenses
if the other requirements of the statute are fulfilled. When
EAJA authorizes “a court” to award fees and costs incurred
in “any civil action . . . brought by or against the United States
in any court having jurisdiction of that action,” the term
“court” is not limited to the district court. § 2412(d)(1)(A).
Further, the statute expressly includes in its definition of
“court” two Article I courts, one of which, the Court of
Appeals for Veterans Claims, is an appellate court.
§ 2412(d)(2)(F).

   Our Circuit Rules are consistent with this reading of the
Act. Ninth Circuit Rule 39-1 sets forth the procedures and
rules for making requests for EAJA attorney’s fees and costs:

         Absent a statutory provision to the contrary, a
      request for attorneys fees, including a request for
      attorneys fees and expenses in administrative agency
      adjudications under 28 U.S.C. § 2412(d)(3), shall be
      filed with the Clerk, with proof of service, within 14
      days from the expiration of the period within which
      a petition for rehearing or suggestion for rehearing
      en banc may be filed, unless a timely petition for
                         ORN v. ASTRUE                          203
    rehearing or suggestion for rehearing en banc is
    filed. If a timely petition for rehearing or a sugges-
    tion for rehearing en banc is filed, a request for attor-
    neys fees shall be filed within 14 days after the
    court’s disposition of such petition or suggestion.
    The request must be filed separately from any cost
    bill.

       A request for an award of attorneys fees must be
    supported by a memorandum showing that the party
    seeking fees is legally entitled to them and must be
    accompanied by Form 9 (appended to these rules) or
    a document that contains substantially the same
    information, along with: (a) a detailed itemization of
    the tasks performed [on] each date and the amount
    of time spent by each lawyer and paralegal on each
    task; (b) a showing that the hourly rates claimed are
    the prevailing rates in the relevant market; and (c) an
    affidavit attesting to the accuracy of the information
    submitted.

9th Cir. R. 39-1.6. This rule presumes that we may hear
requests for EAJA fees and expenses in the first instance.

  Further, in 1994 this court created the position of Appellate
Commissioner, a magistrate-level judicial officer who, among
other things, specializes in resolving contested fee issues:

    When the court has awarded attorneys’ fees on
    appeal or on application for extraordinary writ, and
    a party objects to the amount of attorneys’ fees
    requested by the prevailing party, the court may refer
    to the Appellate Commissioner the determination of
    an appropriate amount of attorneys’ fees. The court
    may direct the Appellate Commissioner to make a
    recommendation to the court or to issue an order
    awarding attorneys’ fees. Any such order issued by
204                      ORN v. ASTRUE
      the Appellate Commissioner is subject to reconsider-
      ation by the court.

9th Cir. R. 39-1.9. Finally, our rules provide a mechanism for
transferring fee requests to the district court in appropriate
cases:

      Any party who is or may be eligible for attorneys
      fees on appeal to this Court may, within the time
      permitted in Circuit Rule 39-1.6, file a motion to
      transfer consideration of attorneys fees on appeal to
      the district court or administrative agency from
      which the appeal was taken.

9th Cir. R. 39-1.8. Taken as a whole, our rules recognize the
propriety of this court considering a request for EAJA attor-
ney’s fees and costs in the first instance.

   As indicated by Circuit Rules 39-1.8 and 39-1.9, a panel
need not exercise its authority to consider a request for an
award of EAJA fees and costs. When considering an EAJA
request, a panel has the discretion to select one of several
options. First, it may make that determination itself. Second,
it may grant the request and refer it to the Appellate Commis-
sioner for a determination of the amount. Third, it may trans-
fer the request to the district court on remand. Fourth, it may
defer selecting an option until additional information is avail-
able.

   In exercising its discretion, a panel may consider, among
other factors: (1) whether the request is limited to attorney’s
fees and costs incurred on appeal; (2) whether an appraisal of
the worth of services rendered is a decision “involv[ing] mat-
ters within the ‘first-hand’ knowledge of [that court] and . . .
com[ing] within its special competence,” warranting a greater
degree of deference than appraisal of the worth of services
rendered in another court, see, e.g., Perkins, 474 F.2d at 552;
(3) whether the complexity of the issues on appeal as com-
                         ORN v. ASTRUE                        205
pared with the record developed by the district court renders
the district court or the court of appeals better situated to
make determinations relevant to the consideration of the
EAJA request, see, e.g., Underwood, 487 U.S. at 560; (4)
whether the nature of the panel’s decision on the merits miti-
gates against transferring the request to the district court, see,
e.g., Corbin, 149 F.3d at 1053; (5) whether the Appellate
Commissioner, who has substantial experience and expertise
in ruling on appellate fee requests, is best qualified to make
factual determinations relevant to the requests; (6) whether, if
a prevailing party requests fees for services provided both in
the district court and on appeal, bifurcating consideration of
the requests could result in significant and undesirable dis-
crepancies in the awarded hourly rates; (7) whether the pre-
vailing party has requested an award of fees for the same
work from another court, see, e.g., Yaron, 963 F.2d at 35, 37;
(8) whether the district court is presently considering a
request for fees in connection with district court proceedings,
see, e.g., McCarthy, 824 F.2d at 184; (9) whether the panel
anticipates that the prevailing party will make any additional
requests for fees incurred at the district court level, see, e.g.,
id.; and (10) whether a particular course of action will imple-
ment the Supreme Court’s “view that a ‘request for attorney’s
fees should not result in a second major litigation,’ ” Under-
wood, 487 U.S. at 563 (quoting Hensley v. Eckerhart, 461
U.S. 424, 437 (1983)).

   Taking these factors into account, we exercise our discre-
tion to consider the request in this case, and we hold that Orn
is entitled to an award of fees and costs under
§ 2412(d)(1)(A). Also based on those factors, we refer the
matter to the Appellate Commissioner under Circuit Rule 39-
1.9 to conduct whatever proceedings he deems appropriate,
and to issue an order awarding fees. That order is subject to
reconsideration by this panel.

  So ordered.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2008 Thomson/West.